                         Case 3:19-cv-00354-JD Document 31 Filed 12/18/19 Page 1 of 4



 1   David J. Kaminski (SBN 128509)
     kaminskid@cmtlaw.com
 2   Alex A. Wade (SBN 304022)
     wadea@cmtlaw.com
 3   CARLSON & MESSER LLP
     5901 West Century Boulevard, Suite 1200
 4   Los Angeles, California 90045
     (310) 242-2200 Telephone
 5   (310) 242-2222 Facsimile
 6   Attorneys for Defendants
     AMERICAN STIMULUS FUNDING CORP.
 7   and LISA PRINCIPATO.
 8
 9                                        UNITED STATES DISTRICT COURT
10                                       NORTHERN DISTRICT OF CALIFORNIA
11
12   MARK L. JAVITCH,                                     ) CASE NO. 3:19-cv-00354-JD (DMR)
                                                          )
13                          Plaintiff,                    ) NOTICE OF SETTLEMENT
                                                          )
14                  v.                                    )
                                                          )
15   AMERICAN STIMULUS FUNDING                            )
     CORP. and LISA PRINCIPATO,                           )
16                                                        )
                            Defendants.                   )
17                                                        )
                                                          )
18
19
20                  PLEASE TAKE NOTICE that this entire action has been settled. The parties anticipate

21   that they will complete the settlement, and file a stipulation of dismissal, within 45 days from the

22   date of this notice.

23   ///

24   ///

25   ///

26   ///

27   ///

28   ///


     {00127755;1}                                     1
                                                                                    NOTICE OF SETTLEMENT
                                                                              CASE NO. 3:19-cv-00354-JD (DMR)
                       Case 3:19-cv-00354-JD Document 31 Filed 12/18/19 Page 2 of 4



 1                  In light of the settlement, the parties respectfully request that the Court take off calendar
 2   all future hearing dates and deadlines in this case.
 3
     Dated: December 18, 2019                              Law Offices of Mark L. Javitch
 4
 5
                                                           s/ Mark L. Javitch______
 6                                                         Plaintiff
                                                           In Pro Per
 7
 8
 9
     Dated: December 18, 2019                              CARLSON & MESSER LLP
10
11                                                         s/David J. Kaminski
                                                           David J. Kaminski
12                                                         Alex A. Wade
                                                           Attorneys for Defendants
13                                                         AMERICAN STIMULUS FUNDING CORP. and
                                                           LISA PRINCIPATO.
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


     {00127755;1}                                         2
                                                                                            NOTICE OF SETTLEMENT
                                                                                      CASE NO. 3:19-cv-00354-JD (DMR)
                       Case 3:19-cv-00354-JD Document 31 Filed 12/18/19 Page 3 of 4



 1                                          SIGNATURE CERTIFICATION
 2                  I hereby certify that the content of this document is acceptable to Plaintiff, and that I have

 3   obtained Plaintiff’s authorization to affix the electronic signatures to this document.

 4
     Dated: December 18, 2019                              CARLSON & MESSER LLP
 5
 6                                                         s/David J. Kaminski
                                                           David J. Kaminski
 7                                                         Alex A. Wade
                                                           Attorneys for Defendants
 8                                                         AMERICAN STIMULUS FUNDING CORP. and
                                                           LISA PRINCIPATO.
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


     {00127755;1}                                          3
                                                                                             NOTICE OF SETTLEMENT
                                                                                       CASE NO. 3:19-cv-00354-JD (DMR)
                       Case 3:19-cv-00354-JD Document 31 Filed 12/18/19 Page 4 of 4



 1                                        CERTIFICATE OF SERVICE
 2                  I hereby certify that on December 18, 2019, a true and correct copy of the foregoing
 3   document entitled NOTICE OF SETTLEMENT was filed through the ECF system, which will
 4   send notification of such filing to the e-mail addresses associated with this case.
 5
 6   Dated: December 18, 2019                          CARLSON & MESSER LLP
 7
                                                       s/David J. Kaminski
 8                                                     David J. Kaminski
                                                       Alex A. Wade
 9                                                     Attorneys for Defendants
                                                       AMERICAN STIMULUS FUNDING CORP. and
10                                                     LISA PRINCIPATO.
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


     {00127755;1}                                     4
                                                                                     NOTICE OF SETTLEMENT
                                                                               CASE NO. 3:19-cv-00354-JD (DMR)
